       Case 1:20-cv-06985-LTS-SLC Document 50 Filed 12/11/20 Page 1 of 6




KLEIN LAW GROUP OF NEW YORK PLLC
120 East 79th Street, Suite 1A
New York, New York 10021
(347) 292-8170
Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  KENNETH CURRY, RICARDO MAZZITELLI,
  JACQUELINE BROWN PILGRIM, on behalf of
  themselves and other similarly situated,


                                                  Plaintiffs,
                          - against -

  P&G AUDITORS AND CONSULTANTS, LLC; GRC
  SOLUTIONS, LLC; PGX, LLC; AND APPLE
  BANCORP, INC. d/b/a APPLE BANK FOR SAVINGS,

                                               Defendants.



   DECLARATION OF PLAINTIFF RICARDO MAZZITELLI IN SUPPORT OF
PLAINTIFFS’ MOTION TO CONDITIONALLY CERTIFY A COLLECTIVE ACTION
     AND AUTHORIZE NOTICE OF PENDENCY AND CONSENT TO JOIN


I, Ricardo Mazzitelli, hereby declare under penalty of perjury that the following is true:

       1.      My name is Ricardo Mazzitelli, I am over the age of 18 years old, and I am

currently a resident of Miami-Dade County, Florida.

       2.      On or around June 13, 2017, I entered into a Master Service Agreement (“MSA”)

and Statement of Work (“SOW”) with GRC, LLC (“GRC”) to work as an Anti-Money Laundering

Team Lead (“TL”) for Defendant Apple Bancorp, Inc. (“Apple Bank”) on a project known as

“Lookback Review Phase 1.”
       Case 1:20-cv-06985-LTS-SLC Document 50 Filed 12/11/20 Page 2 of 6




       3.      There were multiple phases included in this project, but all phases were parts of the

same anti-money laundering project.

       4.      In order to be eligible to work on this project, GRC required me to work through a

limited liability company that I created called Mazzitelli Consulting, LLC.

       5.      GRC paid me, through Mazzitelli Consulting, LLC.

       6.      For this project, GRC employed Anti-Money Laundering investigators (AMLs),

Anti-Money Laundering Quality Assurance (QAs) and TLs, all of whom were selected by GRC.

       7.      From my discussions with TLs, who worked on this project, including Felicia R.,

Keith W., and Marvin W., GRC did not pay any TLs directly; rather GRC required every single

TL to have a company and paid that Company based on the hours each TL worked.

       8.      From my discussions with QAs who worked on this project, including David B.,

Urim L., Luis L., GRC did not pay any QAs directly; rather GRC required every single QA to have

a company and paid that Company based on the hours each QA worked.

       9.      From my discussions with AMLs who worked on this project, including Kenneth

Curry, Lisa G., Erik K., Rhonda B., Ed C., Bruce C., Dvong, Lucy H., Ludger J.-C., Richard N.,

Devika R., Ravi S., Akshay V., Dominic V., Jim V., Anthony W., Brian Z., Tim B., Naem B.,

Dustin P., GRC did not pay any AMLs directly; rather GRC required every single AML to have a

company and paid that Company based on the hours each AML worked.

       10.     From my discussions with TLs, QAs, and AMLs who worked on this project,

including those listed above, each TL, QA and AML had his or her own company.

       11.     In connection with the Lookback Review Phase 1 project, GRC sent me to work at

the Apple Bank located at 2100 Broadway, at West 73 rd Street in Manhattan that was owned and/or

operated by Defendant Apple Bancorp, Inc. d/b/a Apple Bank for Savings.
       Case 1:20-cv-06985-LTS-SLC Document 50 Filed 12/11/20 Page 3 of 6




        12.    During this period, I worked exclusively for Defendants as a Team Lead.

        13.    I worked alongside several dozen other AMLs, QAs, and TLs. These AMLs and I

worked extremely long hours. I was required to work at least 40 hours, but in reality GRC required

me to work a minimum of 65 hours per week and throughout the duration of my employment, I

logged approximately 70 hours each week working for GRC and Apple Bank.

        14.    I recall working late into the night and on weekends on a regular basis throughout

the project.

        15.    GRC monitored the hours logged and required TLs to ask QAs and AMLs to work

additional hours if their hours were anticipated to fall below the 65 hour minimum.

        16.    Because I worked alongside the other TLs, QAs and AMLs I observed dozens and

dozens of TLs, QAs, and AMLs work the same or substantially similar hours as I did, and I can

attest that virtually all AMLs worked much more than 40 hours per week. AMLs who worked

these long hours include Kenneth Curry, Lisa G., Erik K., Rhonda B., Ed C., Bruce C., Dvong,

Lucy H., Ludger J.-C., Richard N., Devika R., Ravi S., Akshay V., Dominic V., Jim V., Anthony

W., Brian Z., Tim B., Naem B., Dustin P. QAs who worked these long hours include David B.,

Urim L., Luis L. TLs who worked these long hours include Felicia R., Keith W., and Marvin W.

        17.    While working on this project, I, and my fellow TLs, QAs and AMLs, used Apple

Bank’s facilities, computers, paper, IT, and information to perform our jobs.

        18.    Apple Bank was aware of my presence at the worksite, and also aware of my

fellows TLs, QAs and AMLs presence at the bank, as they kept their facilities open for us on

weekends, holidays and after business hours, and they also hired security to allow us to work at

the bank.
       Case 1:20-cv-06985-LTS-SLC Document 50 Filed 12/11/20 Page 4 of 6




       19.     As a condition of my employment, I was required to sign Apple Bank’s “acceptable

use policy,” which, among other things, set forth the terms and conditions I was required to abide

by in order to use Apple Bank’s information technology resources. I am aware that other TLs, QAs

and AMLs who worked on the Apple Bank project had to sign Apple Bank’s “acceptable use

policy” as well.

       20.     I got paid directly by GRC, but only after we submitted our hours using an online

portal provided by GRC. Speaking with various co-workers, it is my understanding that they also

got paid directly by GRC only after submitting time through the GRC portal. It is also my

understanding that GRC provided all TLs, QAs and AMLs with a training document called “Time

Tracking through the Portal,” which instructed us how to get paid by entering our time records

into the system.

       21.     Upon information and belief, the Contractor Defendants submitted these time

sheets to Apple Bank for review and to ascertain how much money Apple Bank owed the

Contractor Defendants to pay for our services.

       22.     Upon information and belief both the Contractor Defendants and Apple Bank

routinely retained copies of AMLs’, QAs’ and TLs’ time sheets.

       23.     For the duration of this project, GRC paid me at the flat rate of $110.00 per hour.

       24.     Although GRC and, I believe, Apple Bank, required me to work more than 40 hours

per week, there was no provision in the agreement to pay me a time and half premium for each

hour beyond 40 that I worked.

       25.     Indeed, I estimate that I worked approximately 70 hours per week in each week that

I worked for GRC and Apple Bank and in that time, I never received overtime premiums.
        Case 1:20-cv-06985-LTS-SLC Document 50 Filed 12/11/20 Page 5 of 6




        26.    My long work hours were not an anomaly. I personally observed many of my TL,

QA, and AML colleagues work the same long hours that I did.

        27.    Having spoken to various colleagues during my time working on this project,

including those listed above, I know that GRC and Apple Bank did not pay any TLs, QAs or AMLs

overtime premiums; instead they paid all of us at the flat hourly rate they contracted with us that

appeared in our MSAs or SOWs.

        28.    It is my understanding that Apple Bank contracted exclusively with the Contractor

Defendants to provide anti-money laundering compliance review for the Lookback project that

occurred during this time frame.

        29.    Because I worked so many long hours, I could not work in another position through

the duration of my time on this project.

        30.    Throughout my employment period, GRC, directed and controlled my work. The

work performed by AMLs was reviewed by QAs, who were similarly employed by GRC. AMLs

and QAs were supervised by TLs, who were also similarly employed by GRC. TLs received their

instructions from GRC, including Deepa Keswani Teckchandani, a project manager for GRC.

        31.    Our work product was ultimately reviewed and used by both GRC and Apple Bank

in furtherance of Apple Bank compliance obligations.

        32.    Apple Bank had its own compliance staff who performed essentially the same

functions as AMLs, QAs, and TLs did.

        33.    Based on my conversations with other AMLs, QAs, and TLs including those listed

above, they were required to form their own entities, sign virtually identical MSAs, work more

than 40 hours a week, and nobody was paid overtime premiums for work in excess of 40 hours per

week.
Case 1:20-cv-06985-LTS-SLC Document 50 Filed 12/11/20 Page 6 of 6
